Title: From Alexander Hamilton to Jeremiah Olney, 7 February 1792
From: Hamilton, Alexander
To: Olney, Jeremiah



Sir
Treasury DepartmentFeb. 7. 1792.

I think it will be proper for the reasons in your letter of the 23d. ultimo, that you do not pay into the Providence Bank, for the account of the United States the monies you have in hand, and which you shall receive before the 20th. of May next. It is however my desire that you deposit the same in that institution to be passed to the credit of “the Collector of the district of Providence” and that you note at foot of your weekly returns, that the cash appearing on hand is necessary to discharge such demands as may be pending, for fish, distilled spirits, or foreign goods exported as the case may be.
I am, Sir,   Your obedt. Servant
Alexander Hamilton
Jeremiah Olney EsqCollector Providence

